DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-10-2022 has been entered.
 
Response to Arguments
The rejection of record has been modified to address the amended limitations. In the instant case although, Liu does not explicitly disclose the power saving signal being used to indicate whether the terminal detects the PDCCH in an on duration of a DRX cycle; however, it is noted that the limitation is directed to intended use [see MPEP 211.02 II] and the limitation fails to add a structural difference between the claimed limitation and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Moreover, in order for the terminal device receive the paging information, the terminal requires to detect the assignment information in PDCCH in an on duration of a DRX cycle; thereby, since the UE determines whether the network side is to page the UE and what a paging reason is for a data channel according to paging scheduling information, and performs a subsequent operation according to the paging reason (see par. 0085), it can be said that he power saving signal being used to indicate whether the terminal detects the PDCCH in an on duration of a DRX cycle. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention that the power saving signal being used to indicate whether the terminal detects the PDCCH in an on duration of a DRX cycle for the simple purpose of determines whether the network side is to page the UE and what a paging reason is for a data channel according to paging scheduling information, and performs a subsequent operation according to the paging reason.
As to the argument that the sweeping signal/channel is not a power saving signal, the examiner respectfully disagrees. The sweeping signal is transmitted in the paging occasion when the UE awakes in the on duration; thereby, the sweeping signal/channel is part of the power savings techniques.
The rest of the arguments they fall for the same reasons as shown above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu 20190327710.

As to claim 1. Liu discloses a method for signal transmission, comprising: receiving, by a terminal device, a paging related signal [any related signal to paging] (see par. 0016, 0019); determining, by a terminal device, a Quasi-Co-Located (QCL) relation between a paging related signal and a power saving signal (see par. 0085, 0274), the paging related signal comprising a Physical Downlink Control Channel (PDCCH) for scheduling a paging message and/or a Physical Downlink Shared Channel (PDSCH) for bearing the paging message (see par. 0156), the paging message adopting a Discontinuous Reception (DRX) mechanism (see par. 0085, 0258); and receiving, by the terminal device, the power saving signal based on the QCL relation and the paging related signal; wherein the QCL relation comprises a QCL relation between the paging related signal and the power saving signal in terms of at least one of: a delay spread, a Doppler spread, a Doppler shift, an average delay or a spatial receiving parameter (see par. 0019-0020, 0156, 0273-0274). Liu does not explicitly disclose the power saving signal being used to indicate whether the terminal detects the PDCCH in an on duration of a DRX cycle; however, it is noted that the limitation is directed to intended use and the limitation fails to add a structural difference between the claimed limitation and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Moreover, in order for the terminal device receive the paging information, the terminal requires to detect the assignment information in PDCCH in an on duration of a DRX cycle; thereby, since the UE determines whether the network side is to page the UE and what a paging reason is for a data channel according to paging scheduling information, and performs a subsequent operation according to the paging reason (see par. 0085), it can be said that he power saving signal being used to indicate whether the terminal detects the PDCCH in an on duration of a DRX cycle. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention that the power saving signal being used to indicate whether the terminal detects the PDCCH in an on duration of a DRX cycle for the simple purpose of determines whether the network side is to page the UE and what a paging reason is for a data channel according to paging scheduling information, and performs a subsequent operation according to the paging reason.
As to claim 2, Liu discloses the method of claim 1, wherein the QCL relation between the paging related signal and the power saving signal represents that: a De Modulation Reference Signal (DMRS) antenna port for receiving the paging related signal and a antenna port associated with reception of the power saving signal meet the QCL relation (see par. 0274-0278).
As to claim 4. Liu discloses the method of claim 1, wherein the QCL relation comprises: a QCL relation between the paging related signal and a power saving signal associated with the paging related signal, and the power saving signal associated with the paging related signal comprises a power saving signal meeting a predetermined relation with the paging related signal in a time domain and/or a frequency domain (see par. 0274-0276).
As to claim 5. Liu discloses the method of claim 1, wherein determining, by the terminal device, the QCL relation between the paging related signal and the power saving signal comprises: acquiring, by the terminal device, the QCL relation pre-stored in the terminal device; or receiving, by the terminal device, configuration information from a network device, the configuration information being used to indicate the QCL relation (see par. 0262).
As to claim 6. Liu discloses the method of claim 1, further comprising: determining, by the terminal device, a timing relation between the paging related signal and the power saving signal, wherein receiving, by the terminal device, the power saving signal based on the QCL relation comprises: receiving, by the terminal device, the power saving signal based on the QCL relation and the timing relation; and receiving, by the terminal device, the paging related signal based on the QCL relation comprises: receiving, by the terminal device, the paging related signal based on the QCL relation and the timing relation (see par. 0272-0276).
Regarding claims 7-8, 10-11 and 14, they are the terminal device claims of method claims 1-2 and 4-6. Therefore, claims 7-8, 10-11 and 14 are rejected for the same reasons as shown above.
As to claim 12, Liu discloses the terminal device of claim 7, wherein the QCL relation comprises a QCL relation in terms of the spatial receiving parameter; and the transceiver is specifically configured to: receive the power saving signal by using an optimal receiving beam of the paging related signal and a spatial receiving parameter corresponding to the optimal receiving beam (see par. 0264, 0276).
As to claim 13, Liu discloses the terminal device of claim 7, wherein the processor is further configured to: perform, based on the power saving signal, time-frequency synchronization and acquire a time-frequency synchronization parameter of the power saving signal; and the transceiver is specifically configured to: receive the paging related signal by using the time-frequency synchronization parameter, acquired by the processor, of the power saving signal (see par. 0271-0274).
As to claim 15, Liu discloses a network device, comprising: a processor, configured to generate a power saving signal and a paging related signal; and a transceiver, configured to send the paging related signal generated by the processor, and send the power saving signal and to enable a terminal device to receive the power saving signal based on a Quasi-Co-Located (QCL) relation between the paging related signal and the power saving signal and power related signal, the paging related signal comprising a Physical Downlink Control Channel (PDCCH) for scheduling a paging message and/or a Physical Downlink Shared Channel (PDSCH) for bearing the paging message the paging message adopting a Discontinuous Reception (DRX) mechanism (see par. 0085, 0258); and receiving, by the terminal device, the power saving signal based on the QCL relation and the paging related signal; wherein the QCL relation comprises a QCL relation between the paging related signal and the power saving signal in terms of at least one of: a delay spread, a Doppler spread, a Doppler shift, an average delay or a spatial receiving parameter (see par. 0019-0020, 0156, 0273-0274). Liu does not explicitly disclose the power saving signal being used to indicate whether the terminal detects the PDCCH in an on duration of a DRX cycle; however, it is noted that the limitation is directed to intended use and the limitation fails to add a structural difference between the claimed limitation and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Moreover, in order for the terminal device receive the paging information, the terminal requires to detect the assignment information in PDCCH in an on duration of a DRX cycle; thereby, since the UE determines whether the network side is to page the UE and what a paging reason is for a data channel according to paging scheduling information, and performs a subsequent operation according to the paging reason (see par. 0085), it can be said that he power saving signal being used to indicate whether the terminal detects the PDCCH in an on duration of a DRX cycle. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention that the power saving signal being used to indicate whether the terminal detects the PDCCH in an on duration of a DRX cycle for the simple purpose of determines whether the network side is to page the UE and what a paging reason is for a data channel according to paging scheduling information, and performs a subsequent operation according to the paging reason.
As to claim 16, Liu discloses the method of claim 1, wherein the QCL relation between the paging related signal and the power saving signal represents that: a De Modulation Reference Signal (DMRS) antenna port for receiving the paging related signal and a antenna port associated with reception of the power saving signal meet the QCL relation (see par. 0274-0278).
As to claim 17, Liu discloses the network device of claim 15, wherein the QCL relation comprises: a QCL relation between the paging related signal and a power saving signal associated with the paging related signal, and the power saving signal associated with the paging related signal comprises a power saving signal meeting a predetermined relation with the paging related signal in a time domain and/or a frequency domain (see par. 0274-0276).
As to claim 18, Liu discloses the network device of claim 17, wherein the QCL relation comprises a QCL relation in terms of the spatial receiving parameter; and the transceiver is specifically configured to: send the paging related signal and send the power saving signal associated with the paging related signal by using a sending beam of the paging related signal (see par. 00264, 0274-0276).
As to claim 19, Liu discloses the network device of claim 15, wherein the processor is further configured to: determine a timing relation between the paging related signal and the power saving signal; and the transceiver is specifically configured to send the power saving signal and the paging related signal according to the timing relation (see par. 0274-0276).
As to claim 20, Liu discloses the network device of claim 15, wherein the transceiver is further configured to: send configuration information to the terminal device, the configuration information being used to indicate the QCL relation (see par. 0274-0276).

Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation of wherein determining, by the terminal device, the Quasi-Co- Located (QCL) relation between the paging related signal and the power saving signal comprises: in response that each Paging Occasion (PO) comprises N paging related signals, determining one-to-one QCL relationships between N power saving signals and the N paging related signals, wherein i-th paging related signal and i-th power saving signal have a QCL relationship in combination with all the limitation of the base claim, have no been found nor have been fairly suggested in the prior art search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCOS L TORRES/Primary Examiner, Art Unit 2647